DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 11/10/2020 is acknowledged. The traversal is on the ground(s) that a search for three claim groups would not pose an undue burden on the patent Office. This is not found persuasive because the present application is filed under 35 U.S.C. § 371 and no showing of serious burden is required.
Further, a search burden is not a threshold in a PCT application. Moreover, as previously disclosed, the instant application lacks unity of invention as it fails to provide a special technical feature for the reasons disclosed in the restriction requirement dated 10/07/2020.
The requirement is still deemed proper and is therefore made FINAL.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) are: means for separating and means for compressing in claims 7-8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As indicated above, claim limitations “means for separating” and “means for compressing” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. Therefore, the written description fails to provide adequate support for the claimed “means for separating” and “means for compressing”. Claims 7-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because the specification does not appear to disclose any particular structure corresponding to the “means for separating” and “means for compressing”.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, it is unclear if the “path” in line 6 is the same as the “cell inlet path” in line 4. It is also unclear if the “reservoirs” in lines 6, 9 and 10 is the same as the “plural fluid reservoirs” in line 4.
Claims 2-8 depend on claim 1 therefore, claims 2-8 are rejected for the same reason as claim 1.
As to claim 6, it is unclear what constitutes a “mixing arrangement”. Is the inlet fluid path provided with additional elements or is the inlet fluid path arranged in such a way that would induce mixing (e.g. a serpentine flow path). Also, the interrelationship between the “mixing arrangement” and the inlet fluid path is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe US 2011/0162439 (citied in the IDS filed 01/08/2019).
Regarding claim 1, Ayliffe discloses a micro fluidic device comprising: a cell inlet path; fluid reservoir (reservoir 528) as discussed in at least paragraph 153 in fluid communication with the cell inlet path (conduit 112, 114 and 116) as discussed in at least paragraph 68, a cell analysis area (interrogation zone 114 and 154) as discussed in at least paragraph 78 in fluid communication with said path and reservoirs, and a waste storage volume (a waste reservoir is associated with the fluid path) as discussed in at least paragraphs 16 and 19 also in fluid communication with the cell analysis area. 
While Ayliffe does not explicitly discloses plural fluid reservoirs, Ayliffe does disclose that reservoir 528 is sized to contain a plurality of fluid samples and also a plurality of doses of cassette-cleaning flush fluids as discussed in at least paragraph 153. Therefore, Ayliffe suggests that reservoir can be compartmentalized to provide a plurality of compartments to house the various fluid samples and cleaning flush fluid. 
Absent unexpected, it would have been obvious to one having ordinary skill in the art to provide plural fluid reservoirs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).

Ayliffe discloses wherein a valve connected to the vent port is closed, thereby not allowing the sample to flow into the vent port. Activating a start control opens the vacuum valve to start pulling the fluid sample into the sensor. Because the vent is sealed, fluid is drawn from the sample storage chamber and though the thin film sensor component as discussed in paragraph 109. The device disclosed by Ayliffe is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Ayliffe is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 109 discussed above.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 2, Ayliffe discloses wherein the device further includes a washing fluid path (cleaning flush fluids) as discussed in at least paragraphs 21, 150 and 153. 
As to the intended use limitations (operable further to cause flow in the washing fluid path to flow through at least a portion of the cell inlet path which is upstream of the reservoirs, and on to the analysis area and into the waste storage volume, to provide cleansing), Ayliffe discloses  a vacuum valve to start pulling the fluid sample into the sensor. Because the vent is sealed, fluid is drawn from the sample storage chamber and though the thin film sensor component as discussed in paragraph 109. The device disclosed by Ayliffe is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Ayliffe is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 109 discussed above.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 3, Ayliffe discloses wherein the cell analysis area (interrogation zone 112, 114, 116 and 154) as discussed in at least paragraph 78 includes multiple cell culture analyzers (electrodes 120, 122, 124 and 126, paragraphs 70 and 74-75;  and a photodetector, paragraphs 120-121) for determining multiple said cell culture conditions.
Regarding claim 4, Ayliffe discloses wherein the cell analysis area includes one or more of: a spectroscope (photodetector) as discussed in at least paragraphs 120-121, and/or a pair of cell impedance measuring electrodes (electrodes 120, 122, 124 and 126) as discussed in at least paragraphs 70 and 74-75.
Regarding claim 5, Ayliffe discloses a single light source (A radiation source 284 may be formed from a broad spectrum radiation emitter, such as a white light source) as discussed in at least paragraph 119. 
.
Regarding claim 7, Ayliffe discloses a constriction in the tunnel is sized to urge particles entrained in a carrier fluid into substantially single-file travel through a particle interrogation zone as discussed in at least paragraph 12. For purpose of this disclosure, substantially single-file travel may be defined as an arrangement of particles sufficiently spread apart and sequentially organized as to permit reasonably accurate detection of particles of interest. In general, we shoot for single particle detection at least about 80% of the time as discussed in paragraph 67.
Therefore, Ayliffe discloses wherein the fluid inlet path includes a means for separating cell clumps into single cells or smaller clumps of cells, by means of one or more of a tapering inlet passage or a passage arranged for turbulent flow of cell clumps entrained in the flow. 
In the alternative, providing a tapered inlet passage would only require a mere change in size or dimension of the device, i.e. cross-section, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
claim 8, Ayliffe discloses a valve (one way valve) connected to the vent port to close, thereby not allowing the sample to flow into the vent port. Activating a start control opens the vacuum valve to start pulling the fluid sample into the sensor. Because the vent is sealed, fluid is drawn from the sample storage chamber and though the thin film sensor component as discussed in paragraph 109.
For the purpose of examination, the examiner has interpreted the vacuum valve of Ayliffe to be equivalent to that of the means of compressing.
The device disclosed by Ayliffe is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Ayliffe is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 109 discussed above.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799